Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 08/13/2020 has been entered.  

Claims 1-20 as originally filed are currently pending and have been examined.
 

Allowable Subject Matter

Claims 1-20.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: 
The independent claims of the present invention recite a method and a non-transitory computer program product for analyzing user data to more accurately determine appropriate coupons/advertisements based on transaction history and delivering those coupons/advertisements to the consumer on the consumer’s receipt.      
The art of record teaches evaluating and selecting offers based on past purchases histories from a plurality of retailers, however, the art of record does not teach a first context which is a purchase history during a particular time period and a 

Subject Matter Eligible under 35 USC § 101.  
The claims of the present invention recite a system, a method, and a non-transitory computer-readable media for managing printed offers, hence the claims are directed to a process and/or machine.  One could argue, the claimed invention is organizing Human Activity where it is commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), however, Applicant’s arguments, “… the claims provide a practical application of the idea of ‘sending and receiving data to select and send targeted advertising.’  The practical application includes matching one or more historical purchase events at a first retailer during a particular time to a targeted context that has been associated with one or more offers by a different second retailer, receiving a bid amount indicating how much the offer provider is willing to compensate for printing and activating the one or more offers with the targeted context, automatically suggesting the one or more offers associated with the targeted context to the offer provider based on a ranking of matched contexts, the bid amount, at least a subset of the historical transaction records and at least a subset of the offer data, the one or more offers being targeted at a consumer, automatically approving the one or more offers by the offer provider, causing printing the one or more offers, and activating the one or more offers by storing activation data.” are compelling.  Assuming arguendo that the 
Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681